USDC IN/ND case 1:21-cv-00119-HAB-SLC document 1 filed 03/23/21 page 1 of 3


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

 TAMARAH KUMP,                                         )
                                                       )
                         Plaintiff,                    )
                                                       )
         v.                                            )
                                                       )   Case No.
 PARAGON STEEL ENTERPRISES, LLC,                       )
                                                       )
                         Defendant.                    )

                                      NOTICE OF REMOVAL

        Defendant Paragon Steel Enterprises, LLC (“Paragon” or “Defendant”), hereby removes

this action to the U.S. District Court for the Northern District of Indiana, Fort Wayne Division,

pursuant to 28 U.S.C. §§ 1331, 1441, and 1446. In support thereof, Paragon states as follows:

        1.      On or about February 23, 2021, Plaintiff filed her Complaint in this action in

DeKalb County Superior Court, Cause No. 17D01-2102-CT-000005. Defendant was served by

certified mail with a copy of Plaintiff’s Complaint and a Summons on March 1, 2021, copies of

which are attached as Exhibit A. Defendant is timely filing this Notice of Removal within 30 days

of service of the Complaint and Summons. 28 U.S.C. §1446(b).

        2.      Pursuant to 28 U.S.C. § 1331, this Court has “original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties of the United States.” Here, Plaintiff alleges

violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et. seq. which is a law

of the United States. Removal is proper under 28 U.S.C. § 1331, and this Court has federal question

jurisdiction.




                                                   1
USDC IN/ND case 1:21-cv-00119-HAB-SLC document 1 filed 03/23/21 page 2 of 3


       3.      Because this is a civil action of which the federal district courts have original

jurisdiction founded on a claim or right arising under the laws of the United States, it is removable

without regard to the citizenship or residence of the parties. 28 U.S.C. § 1441(b).

       4.      Venue is proper under 28 U.S.C. §1441(a) because the state court in which this

action is pending is located in this District, and the Fort Wayne Division is the proper Division as

this action originally was filed in DeKalb County, Indiana. 28 U.S.C. §94(b)(1).

       5.      Pursuant to 28 U.S.C. §1446(a), this Notice of Removal is accompanied by copies

of the process, pleadings, and orders filed in the state court action to date attached hereto as Exhibit

B.

       6.      Defendant files this Notice without waiving any defenses to Plaintiff’s claims or

conceding that Plaintiff has stated claims upon which relief can be granted.

       7.      Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal promptly shall

be filed with the Clerk of the DeKalb County Superior Court and served upon all parties.

       WHEREFORE, Paragon Steel Enterprises, LLC requests that this Court accept this Notice

of Removal and assume jurisdiction over this action for all further proceedings.

       Respectfully submitted this 23rd day of March, 2021.

                                                  Respectfully submitted,

                                                  FROST BROWN TODD LLC

                                                  By: / s / Toni M. Everton
                                                      Toni M. Everton, #23916-49
                                                      Rebecca L. Loeffler, #25498-75
                                                      FROST BROWN TODD LLC
                                                      201 N. Illinois Street, Suite 1900
                                                      P.O. Box 44961
                                                      Indianapolis, IN 46244-0961
                                                      Attorney for Defendant Paragon Steel
                                                      Enterprises, LLC


                                                   2
 USDC IN/ND case 1:21-cv-00119-HAB-SLC document 1 filed 03/23/21 page 3 of 3


                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 23rd day of March, 2021, the foregoing document was filed

electronically. I further certify that a copy of the foregoing was served via U.S. Mail, postage

prepaid and via electronic mail to the following:

         Christopher C. Myers
         CHRISTOPHER C. MYERS & ASSOCIATES
         809 South Calhoun Street
         Suite 400
         Fort Wayne, IN 46802
         cmyers@myers-law.com


                                             / s / Toni M. Everton

FROST BROWN TODD LLC
201 North Illinois Street, Suite 1900
P.O. Box 44961
Indianapolis, IN 46244-0961
317-237-3800
Fax: 317-237-3900
teverton@fbtlaw.com

LR00005.0736062 4811-4718-2304v2
3/23/2021




                                                3
